Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 19, the prior art of record fails to a system and method for decoding signals, the system comprising: one or more antennas for receiving a plurality of channels having correlated, effective noise; a lead channel selector for determining a lead channel in the plurality of channels; a first decoder for decoding signals in the lead channel to form a first decoded codeword; a subtraction unit for determining an estimate of effective noise on the lead channel by subtracting the first decoded codeword from the signals received in the lead channel; and a second decoder for decoding signals in another channel in the plurality of channels using the determined estimate of effective noise on the lead channel to form a second decoded codeword.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nadelizadeh teaches an interference mitigation in an ultra-dense wireless networks.
Akuon teaches system and methods for communication for conveying information from a sender to s receiver by use of various codeword patterns.
Kim teaches a STBC system with multiple streams in OFDM for WLAN and error metrics for soft decision with channel information.
Schmidt teaches system and method for determining position of a vehicle with compensation for noise or measurement error.
Erving teaches a system for efficient reducing complexity windowed optimal time domain equalizer.
Kolze an OFDM receiver correlation matrix processing using factorization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646





/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        
12/29/2021